DEBT on a promissory1 note By the assignees of the payee against the ‘maker. Plea, that the note was given to the *573payee in consideration of a bond executed by him to the defendant, conditioned for a conveyance in fee-simple of certain tract of land; that the bond, before notice of the assignment of the note, was transferred and delivered by the defendant to the payee of the note in full satisfaction thereof, pursuant to an agreement of the defendant and the payee of the note, on, &c., at, &c.; and that the bond was then and there received by the payee of the note in full satisfaction of the same. Held, on general demurrer, that the plea was good.